Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to RCE filed on 10/29/2020.
Claims 1-5, 7-15 and 17-22 are subject to examination. 

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a communication with Attorney Paul Kim (69,640) on 01/14/2021.

The application has been amended as follows: 
1.	(Currently Amended) A message exchanging apparatus comprising:
a memory having computer readable instructions stored thereon; and 
at least one controller configured to execute the computer readable instructions to,
receive, in real-time from a user terminal, at least some of a message to be transmitted from a first user to at least one second user, wherein the at least some of the message is any incomplete sentence generated while 
extract an interrogative pronoun from the received at least some of the message;
extract at least one keyword from the received at least some of the message; 
select at least one interlocutor from a plurality of interlocutors based on the extracted interrogative pronoun and the extracted at least one keyword, the plurality of interlocutors including at least one human interlocutor different from the first user and the at least one second user, and at least one chatbot interlocutor, the plurality of interlocutors not including the at least one second user, the selecting including,
searching a history of messages communicated between the first user and a third user, and selecting, as the at least one interlocutor, the third user as the human interlocutor based on the history of messages and the extracted interrogative pronoun and the extracted at least one keyword;
convert the at least some of the message to at least one recommended message related to the selected at least one interlocutor; and
transmit the at least one recommended message to the selected at least one interlocutor, wherein
the at least one chatbot interlocutor includes a plurality of chatbot interlocutors,
the memory is further configured to store keyword-suitability data related to the plurality of chatbot interlocutors, 
the selecting the at least one interlocutor further comprises selecting at least one chatbot interlocutor from the plurality of chatbot interlocutors, the selected at least one chatbot interlocutor having a suitability value equal to or higher than a desired reference suitability value with respect to the at least one keyword based on the keyword-suitability data of the plurality of chatbot interlocutors, and
the converting the at least some of the message to the at least one recommended message further comprises converting the at least some of the message to at least one recommended message based on the selected at least one chatbot interlocutor by using a protocol stored in the memory associated with the plurality of chatbot interlocutors.

2.	(Cancelled) 

3.	(Cancelled) 

4.	(Currently Amended) The message exchanging apparatus of claim 1, wherein the at least one controller is further configured to execute the computer readable instructions to:

receive, from the user terminal, selection information related to the at least one recommended message,
wherein the transmitting of the at least one recommended message comprises transmitting a recommended message associated withthe selected at least one chatbot interlocutor based on the selection information.

5.	(Previously Presented) The message exchange apparatus of claim 4, wherein the at least one controller is further configured to execute the computer readable instructions to update the keyword-suitability data associated with the plurality of chatbot interlocutors based on the selection information.

6.	(Cancelled) 

7.	(Previously Presented) The message exchanging apparatus of claim 1, wherein the converting of the at least some of the message to the at least one recommended message comprises: 
determining a cluster to which each of the at least one interlocutor belongs; and 
converting the at least some of the message to at least one recommended message based on the determined clusters according to at least one attribute of the cluster.

8.	(Previously Presented) The message exchanging apparatus of claim 7, wherein the cluster is determined based on at least one message transmitted to each of the at least one interlocutor by the first user or the at least one second user, or received from each of the at least one interlocutor by the first user or the at least one second user.

9.	(Currently Amended) A non-transitory computer readable recording medium having stored thereon computer readable instructions, which when executed, cause at least one processor to execute, a message exchanging method comprising:
receiving in real-time from a first user, at least some of a message to be transmitted to at least one second user, wherein the at least some of the message is any incomplete sentence generated while the first user inputs the message, the first user and the at least one second user being human users;
extracting an interrogative pronoun from the received at least some of the message;
extracting at least one keyword from the message to be transmitted; 
selecting at least one interlocutor from a plurality of interlocutors based on the extracted interrogative pronoun and the extracted at least one keyword, the plurality of interlocutors including at least one human interlocutor different from the first user and the at least one second user, and at least one chatbot interlocutor, 
searching a history of messages communicated between the first user and a third user, and
selecting, as the at least one interlocutor, the third user as the human interlocutor based on the history of messages and the extracted interrogative pronoun and the extracted at least one keyword;
converting the at least some of the message to at least one recommended message related to the selected at least one interlocutor; and
transmitting the at least one recommended message to the selected at least one interlocutor, wherein
the at least one chatbot interlocutor includes a plurality of chatbot interlocutors,
the method further comprises storing keyword-suitability data related to the plurality of chatbot interlocutors in a database, 
the selecting the at least one interlocutor further comprises selecting at least one chatbot interlocutor from the plurality of chatbot interlocutors, the selected at least one chatbot interlocutor having a suitability value equal to or higher than a desired reference suitability value with respect to the at least one keyword based on the keyword-suitability data of the plurality of chatbot interlocutors, and
the converting the at least some of the message to the at least one recommended message further comprises converting the at least some of the message to at least one recommended message based on the selected at least one chatbot interlocutor by using a protocol stored in the database associated with the plurality of chatbot interlocutors.


10.	(Cancelled) 

11.	(Cancelled) 

12.	(Currently Amended) The non-transitory computer readable medium of claim 9, the message exchanging method further comprising:
displaying the at least one recommended message; and
receiving, from the first user, selection information related to the at least one recommended message,
wherein the transmitting of the at least one recommended message comprises transmitting a recommended message associated with the selected at least one chatbot interlocutor based on the selection information.

13.	(Previously Presented) The non-transitory computer readable medium of claim 12, the message exchanging method further comprising: 
storing the selected at least one recommended message together with the at least one keyword,


14.	(Previously Presented) The non-transitory computer readable medium of claim 12, the message exchanging method further comprising: 
transmitting the extracted at least one keyword and the selected at least one interlocutor to a server; and 
receiving at least one server recommended message based on the extracted at least one keyword and the selected at least one interlocutor from the server,
wherein the displaying comprises displaying the server recommended message on a screen.

15.	(Original) The non-transitory computer readable medium of claim 12, wherein the keyword-suitability data is updated based on the selection information.

16.	(Cancelled) 


determining a cluster to which each of the at least one interlocutor belongs; and 
converting the at least some of the message to at least one recommended message based on the determined clusters according to at least one attribute of the cluster.

18.	(Original) The non-transitory computer readable medium of claim 17, wherein the cluster is determined based on at least one message transmitted to each of the at least one interlocutor or received from each of the at least one interlocutor.

19.	(Currently Amended) A message exchanging method comprising:
receiving, using at least one processor, in real-time from a first user, at least some of a message to be transmitted to at least one second user, wherein the at least some of the message is any incomplete sentence generated while the first user inputs the message, the first user and the at least one second user being human users;  
extracting, using the at least one processor, an interrogative pronoun from the received at least some of the message;

selecting, using the at least one processor, at least one interlocutor from a plurality of interlocutors based on the extracted interrogative pronoun and the extracted at least one keyword, the plurality of interlocutors including at least one human interlocutor different from the first user and the at least one second user, and at least one chatbot interlocutor, the plurality of interlocutors not including the at least one second user, the selecting including,
searching a history of messages communicated between the first user and a third user, and
selecting, as the at least one interlocutor, the third user as the human interlocutor based on the history of messages and the extracted interrogative pronoun and the extracted at least one keyword;
converting, using the at least one processor, the at least some of the message to at least one recommended message related to the selected at least one interlocutor; 
transmitting, using the at least one processor, the at least one recommended message to the selected at least one interlocutor; and
storing, using the at least one processor, keyword-suitability data related to a plurality of chatbot interlocutors in a database, the plurality of chatbot interlocutors including the at least one chatbot interlocutor, wherein 
the selecting the at least one interlocutor further comprises selecting at least one chatbot interlocutor from the plurality of chatbot interlocutors, the selected at least one chatbot interlocutor having a suitability value equal to or higher than a desired reference suitability value with respect to the at least one keyword based on the keyword-suitability data of the plurality of chatbot interlocutors, and
the converting the at least some of the message to the at least one recommended message further comprises converting the at least some of the message to at least one recommended message based on the selected at least one chatbot interlocutor by using a protocol stored in the memory associated with the plurality of chatbot interlocutors.

20.	(Currently Amended) The message exchanging method of claim 19, further comprising:  
displaying, using the at least one processor, the at least one recommended message; and
receiving, using the at least one processor, from the first user, selection information of at least one recommended message,
wherein the transmitting of the at least one recommended message comprises transmitting a recommended message associated with the selected at least one chatbot interlocutor based on the selection information.



22.	(Previously Presented)	The message exchanging apparatus of claim 7, wherein the converting the at least some of the message to at least one recommended message is further based on a language type associated with the determined cluster.

Allowable Subject Matter
3.	Claims 1, 4-5, 7-8, 9, 12-15, 17-18, 19-20 and 21-22 respectively, are renumbered as claims 1, 2-3, 4-5, 8, 9-12, 13-14, 15-16 and 6-7 respectively, are allowable.

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:
	The independent claims 1, 9 and 19 have been amended to include subject matter from canceled dependent claims 2-3 and 10-11.

“receive, in real-time from a user terminal, at least some of a message to be transmitted from a first user to at least one second user, wherein the at least some of the message is any incomplete sentence generated while the first user inputs the message, the first user and the at least one second user being human users;
extract an interrogative pronoun from the received at least some of the message;
extract at least one keyword from the received at least some of the message; 
select at least one interlocutor from a plurality of interlocutors based on the extracted interrogative pronoun and the extracted at least one keyword, the plurality of interlocutors including at least one human interlocutor different from the first user and the at least one second user, and at least one chatbot interlocutor, the plurality of interlocutors not including the at least one second user, the selecting including,
searching a history of messages communicated between the first user and a third user, and selecting, as the at least one interlocutor, the third user as the human interlocutor based on the 
convert the at least some of the message to at least one recommended message related to the selected at least one interlocutor; and
transmit the at least one recommended message to the selected at least one interlocutor
the at least one chatbot interlocutor includes a plurality of chatbot interlocutors,
the memory is further configured to store keyword-suitability data related to the plurality of chatbot interlocutors, 
the selecting the at least one interlocutor further comprises selecting at least one chatbot interlocutor from the plurality of chatbot interlocutors, the selected at least one chatbot interlocutor having a suitability value equal to or higher than a desired reference suitability value with respect to the at least one keyword based on the keyword-suitability data of the plurality of chatbot interlocutors, and
the converting the at least some of the message to the at least one recommended message further comprises converting the at least some of the message to at least one recommended message based on the selected at least one chatbot interlocutor by using a protocol stored in the memory associated with the plurality of chatbot interlocutors.”


The dependent claims that depend upon of the above-mentioned allowable independent claims are therefore allowed by virtue of their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJANA KHAKURAL whose telephone number is (571)272-3704.  The examiner can normally be reached on M-F: 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUJANA KHAKURAL/Examiner, Art Unit 2453                                                                                                                                                                                              

/DHAIRYA A PATEL/Primary Examiner, Art Unit 2453